Title: To Thomas Jefferson from Mary Tayloe Page, 3 February 1825
From: Page, Mary Tayloe
To: Jefferson, Thomas


Dr Sir
Fredericksburg.
Feby 3d 1825
I take the liberty of introducing to your kind attention. my grandson Mann A Page. whose Grandfather you once honoured with your friendship, and with his name I flatter myself he interests his virtues, as well as his own Fathers. he wishes to be among the first to enter the unviersity. you have devoted so large a share of your time too. and I most sincerely hope you will see it prosper and repay you the trouble you have taken, he has always looked up to your Character with  Respect and veneration, and I shall feel myself under great obligations to you. for any attention shewn him. and I am sure he will be gratefull, as well as myself,I sincerely hope that you enjoy health and every blessing you have so richly earned; with every Sentiment of Esteem and Regard—I am Dr Sir.yr obt SertMary Page.